Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 and RCE filed 7/25/2022 have been entered.
 
Claims 1, 5-6, 8-9, 11, 21-23 and 25 are currently being examined.

Claim Objections
Claim 1 is objected to because of the following informalities: “a combustor” in line 7 should read as – the combustor --.  
Claim 1 is objected to because of the following informalities: “corresponding ones of the fuel nozzles of the fuel nozzles of the second set of fuel nozzles at a location within the fuel nozzles of the second set of fuel nozzles” in lines 15-16 should read as – a corresponding fuel nozzle of the second set of fuel nozzles at a respective location within the corresponding fuel nozzle of the second set of fuel nozzles --.  


Claim 8 is objected to because of the following informalities: “a fuel nozzle” in line 11 should read as – the fuel nozzle --, and “said fuel nozzle” in line 12 should read as – the fuel nozzle --.
Claim 8 is objected to because of the following informalities: “the fuel source” in line 17 should read as – a fuel source --.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a flow modulating device in claim 11. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A flow modulating device is being interpreted to be one or more conventional flow modulating valves and/or flow restrictors and/or flow control apertures per para. 0133 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 21 recites “the trickle flow defined as a flow that is a fraction of a design flow rate from the first fuel manifold to the second fuel manifold” which is not described in the originally filed specification.  The specification recites in para. 0120: “As used herein, the term "trickle flow" through a given element, such as a fuel nozzle or a fuel conduit, refers to a flow that is a fraction of a design flow rate through the given element.”  In particular, the specification does not describe trickle flow in relation to a design flow rate from the first fuel manifold to the second fuel manifold. Therefore, the above recitation is considered new matter such that claim 21 is rejected under 112(a).

Claim 22 recites “the first annular body is spaced radially apart from the second annular body” which is not described anywhere in the originally filed specification.  Applicant appears to be relying on Fig. 13, however, Fig. 13 is a schematic and as such does not provide relative size and positioning of features as drawn to scale. Therefore, the above recitation is considered new matter such that claim 22 is rejected under 112(a).

Claim 23 recites “the first annular body has a diameter different from a diameter of the second annular body” which is not described anywhere in the originally filed specification.  Applicant appears to be relying on Fig. 13, however, Fig. 13 is a schematic and as such does not provide relative size and positioning of features as drawn to scale.  Therefore, the above recitation is considered new matter such that claim 23 is rejected under 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, 21-23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Claim 1 recites “fuel nozzles of the second set of fuel nozzles including a check valve therein” in line 10 which is unclear whether fuel nozzles of the second set of fuel nozzles are some fuel nozzles of the second set of fuel nozzles or all of the fuel nozzles of the second set of fuel nozzles, and is unclear as to whether a check valve is in each of fuel nozzles of the second set of fuel nozzles (i.e. a respective check valve and therefore a plurality of check valves) or is one check valve in one fuel nozzle of the fuel nozzles of the second set of fuel nozzles.  
2) Claim 1 recites “a cross-flow fuel conduit fluidly connecting each fuel nozzle of the first set of fuel nozzles with corresponding ones of the fuel nozzles of the second set of fuel nozzles at a location within the fuel nozzles of the second set of fuel nozzles downstream of the check valve therein” in lines 14-17 which is unclear as to what is being claimed: 
 is a single cross-flow fuel conduit being claimed or is a plurality of cross-flow fuel conduits being claimed;
is a one to one correspondence between each fuel nozzle of the first set of fuel nozzles and each of the fuel nozzles of the second set of fuel nozzles being claimed or is each fuel nozzle of the first set of fuel nozzles corresponding to more than one (“ones”) of the fuel nozzles of the second set of fuel nozzles being claimed;
is a single location within the fuel nozzles of the second set of fuel nozzles downstream of one check valve being claimed, or is a single location within the fuel nozzles of the second set of fuel nozzles downstream of each respective check valve being claimed but then downstream of which respective check valve is also unclear, or is a respective location within each corresponding fuel nozzle of the fuel nozzles of the second set of fuel nozzles downstream of the respective check valve being claimed?
3) Claim 1 recites “to supply a trickle flow of fuel from the first fuel manifold to the fuel nozzles of the second fuel manifold via the cross-flow fuel conduit” in lines 22-23 which is unclear as to which cross-flow fuel conduit is being claimed if more than one cross-flow fuel conduit is being claimed in the earlier recitation in claim 1.
Therefore, claim 1 is indefinite and rejected under 112(b).
Claims depending from claim 1 are therefore also indefinite and rejected under 112(b).

Claim 6 recites “the fuel control valve is operable to supply fuel from the fuel source to at least one of” i)-iv) which is unclear as to whether or not claim 6 is claiming the fuel control valve is “operable to supply the trickle flow of fuel from the first fuel manifold to the fuel nozzles of the second fuel manifold via the cross-flow fuel conduit while blocking fuel supply to the second fuel manifold” as recited in claim 1 and at least one of i)-iv), or claim 6 is only claiming the fuel control valve is operable to supply fuel from the fuel source to at least one of i)-iv). Therefore, claim 6 is indefinite and rejected under 112(b).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites “the fuel control valve is operable to supply fuel from the fuel source to at least one of” i)-iv).  The recitation in ii) “ the first fuel manifold while blocking fuel supply to the second fuel manifold” is broader than claim 1 and therefore does not further limit claim 1 which recites “a fuel control valve upstream of the first and second fuel manifolds, the fuel control valve connected to the fuel source and operable to supply the trickle flow of fuel from the first fuel manifold to the fuel nozzles of the second fuel manifold via the cross-flow fuel conduit while blocking fuel supply to the second fuel manifold.”  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1, 6, 8-9, 11, 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. 20160161123 in view of Shoemaker et al. 5732730 and Kim et al. 20190017707.
In order to further prosecution, the claim 1 recitations which are listed in the 112(b) rejections above are best understood as the following: 
1) each fuel nozzle of the second set of fuel nozzles includes a respective check valve therein;
2) a respective cross-flow fuel conduit fluidly connecting each fuel nozzle of the first set of fuel nozzles with a respective fuel nozzle of the second set of fuel nozzles at a respective location within the respective fuel nozzle of the second set of fuel nozzles downstream of the respective check valve therein;
3) to supply a trickle flow of fuel from the first fuel manifold to each respective fuel nozzle of the second fuel manifold via each respective cross-flow fuel conduit.

Regarding independent claim 1 and claim 6, as best understood, with reference to Fig. 8, Patel discloses a fuel delivery system for an aircraft engine (10 Fig. 1; para. 27), comprising: 
a first fuel manifold (224 Fig. 8) operable to deliver fuel to a combustor (26 Figs. 1 and 2) of the aircraft engine via a first set of fuel nozzles (104 Fig. 8; para. 55; Fig. 5 shows a plurality of nozzles PP in standard fuel injectors 100A), the first fuel manifold including a first annular body and the first set of fuel nozzles circumferentially spaced apart on the first annular body (annular combination casing 68 extends circumferentially around the annular outer and annular inner liners of combustor 26 which forms an annular combustion zone and the combustor includes a plurality of fuel injectors 100 in Fig. 2 per paras. 43-45, and per para. 54 combustor 26 includes an annular array of fuel injectors 100 where Fig. 5 shows fuel nozzles PP in standard fuel injectors 100A circumferentially spaced; therefore, in order to supply the annular array of fuel nozzles with fuel, the first fuel manifold 224 is understood by one of ordinary skill in the art to include a first annular body),
a first fuel conduit fluidly connected to the first fuel manifold at a first point on the first annular body, the first fuel conduit being fluidly connectable to a fuel source (a fuel source in some type of container such as a fuel tank would inherently be part of a fuel supply system for or of an aircraft engine along with at least one fuel conduit fluidly connecting the fuel source to the first fuel manifold where the connection of the fuel conduit at the first fuel manifold is the first point on the first annular body of 224 as shown in annotated Fig. 8),
a second fuel manifold (222 Fig. 8) operable to deliver fuel to the combustor (26 Figs. 1 and 2) of the aircraft engine via a second set of fuel nozzles (106 Fig. 8; para. 55; Fig. 5 shows a plurality of nozzles PS in standard fuel injectors 100A), the second fuel manifold including a second annular body and the second set of fuel nozzles circumferentially spaced apart on the second annular body (annular combination casing 68 extends circumferentially around the annular outer and annular inner liners of combustor 26 which forms an annular combustion zone and the combustor includes a plurality of fuel injectors 100 in Fig. 2 per paras. 43-45, and per para. 54 combustor 26 includes an annular array of fuel injectors 100 where Fig. 5 shows fuel nozzles PS in standard fuel injectors 100A circumferentially spaced; therefore, in order to supply the annular array of fuel nozzles with fuel, the second fuel manifold 222 is understood by one of ordinary skill in the art to include a second annular body), fuel nozzles of the second set of fuel nozzles including a valve therein (best understood as each fuel nozzle of the second set of fuel nozzles includes a respective valve therein: each fuel nozzle 106 in Fig. 8 includes a valve 212 for controlling the amount of fuel supplied through the secondary fuel circuit 206 to the secondary pilot fuel nozzle 106 per para. 58),
a second fuel conduit fluidly connected to the second fuel manifold at a second point, the second fuel conduit being fluidly connectable to the fuel source (the fuel source inherently part of the fuel supply system for or of an aircraft engine along with at least one fuel conduit fluidly connecting the fuel source to the second fuel manifold where the connection of the second fuel conduit at the second fuel manifold is the second point on the second annular body of 222 as shown in annotated Fig. 8), and 
a cross-flow fuel conduit fluidly connecting each fuel nozzle of the first set of fuel nozzles with corresponding ones of the fuel nozzles of the second set of fuel nozzles at a location within the fuel nozzles of the second set of fuel nozzles downstream of the valve therein (best understood as a respective cross-flow fuel conduit fluidly connecting each fuel nozzle of the first set of fuel nozzles with a respective fuel nozzle of the second set of fuel nozzles at a respective location within the respective fuel nozzle of the second set of fuel nozzles downstream of the respective valve therein: as shown in Fig. 8 and per para. 68, a respective cross-flow fuel conduit 430A connects each fuel nozzle 104 of the plurality of fuel nozzles with a respective fuel nozzle 106 of the second set of fuel nozzles at a respective location labeled in annotated Fig. 8 within the respective fuel nozzle 106 downstream of valve 212), and 
to supply a trickle flow of fuel from the first fuel manifold to the fuel nozzles of the second fuel manifold via the cross-flow fuel conduit (best understood as to supply a trickle flow of fuel from the first fuel manifold to each respective fuel nozzle of the second fuel manifold via each respective cross-flow fuel conduit:  a portion of fuel, i.e. a trickle flow of fuel, from the first fuel manifold 224 is supplied to each respective fuel nozzle 106 of the second fuel manifold 222 via 430A in Fig. 8; para. 68).
 
    PNG
    media_image1.png
    537
    898
    media_image1.png
    Greyscale


Patel is silent regarding the valve 212 is a check valve and Patel is silent regarding a fuel control valve upstream of the first and second fuel manifolds, the fuel control valve connected to the fuel source and operable to supply the trickle flow of fuel from the first fuel manifold to the fuel nozzles of the second fuel manifold via the cross-flow fuel conduit while blocking fuel supply to the second fuel manifold.
Shoemaker teaches a valve assembly used in a fuel system for a combustion engine such as a gas turbine engine (Col 1 lines 5-10). Shoemaker teaches an improved valve construction in which the functions of a check valve and a metering valve are combined into a single multiport valve assembly (Col 1 lines 29-32).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the valve in the invention of Patel to be of a
combined construction of both a check valve and a metering valve able to perform both the functions of a check valve for allowing fuel flow from the fuel tank or source to the fuel nozzle and preventing or blocking fuel flow in the opposite direction from the fuel nozzle while also being able to meter and vary the fuel flow to the fuel nozzle depending on engine operating mode as taught by Shoemaker (Col 1 lines 9-22) to provide a more compact valve assembly requiring fewer parts and is lighter in weight than having a separate metering valve and check valve (Col 1 lines 32-37).
	Patel in view of Shoemaker is silent regarding a fuel control valve upstream of the first and second fuel manifolds, the fuel control valve connected to the fuel source and operable to supply the trickle flow of fuel from the first fuel manifold to the fuel nozzles of the second fuel manifold via the cross-flow fuel conduit while blocking fuel supply to the second fuel manifold.
	Kim teaches a combustion apparatus for a gas turbine engine (para. 39). Kim
teaches a fuel control valve (three-way valve 680 in Fig. 2; para. 88-89) which fluidly
connects a supply of fuel (upstream of valve 102 in Fig. 2 per para. 98) to a first fuel
manifold (520 in Fig. 2; para. 86, where 680 is fluidly connected with 520 via first fuel supply pipe 640) and a second fuel manifold (540 in Fig. 2; para. 87, where 680 is fluidly connected with 540 via second fuel supply pipe 660). Valve 680 supplies fuel to both the first and second fuel manifolds and valve 680 can supply fuel to any one of the first and second supply pipes leading to the first and second fuel manifolds, or may be supplied to be divided by a predetermined distribution ratio per para. 89. Therefore, valve 680 is operable of supplying fuel to the first fuel manifold while not supplying, i.e. blocking, fuel supply to the second fuel manifold.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the invention of Patel in view of Shoemaker a fuel control valve connected to the fuel source and operable to supply the trickle flow of fuel from the first fuel manifold to the fuel nozzles of the second fuel manifold via the cross-flow fuel conduit while blocking fuel supply to the second fuel manifold as taught by Kim so that the flow rate of the fuel distributed to each fuel channel of the fuel nozzle may be controlled to thereby control the pressure ratio of the fuel mixed with the air, and a spray pressure of the fuel may be lowered to thereby minimize the fluctuation in the mixing ratio of fuel and air, and an unstable heat release may be reduced to thereby ultimately avoid instability in the combustion (Kim paras. 99-100).

Regarding independent claim 8, Patel discloses an aircraft gas turbine engine (10 Fig. 1; para. 27), comprising: 
a combustor (26 Figs. 1 and 2); and 
a first fuel manifold (224 Fig. 8) comprising a first plurality of fuel nozzles (104 Fig. 8; para. 55; Fig. 5 shows a plurality of nozzles PP in standard fuel injectors 100A) positioned to supply fuel to the combustor (Fig. 5; para. 54), the first fuel manifold including a first annular body and the first set of fuel nozzles circumferentially spaced apart on the first annular body (annular combination casing 68 extends circumferentially around the annular outer and annular inner liners of combustor 26 which forms an annular combustion zone and the combustor includes a plurality of fuel injectors 100 in Fig. 2 per paras. 43-45, and per para. 54 combustor 26 includes an annular array of fuel injectors 100 where Fig. 5 shows fuel nozzles PP in standard fuel injectors 100A circumferentially spaced; therefore, in order to supply the annular array of fuel nozzles with fuel, the first fuel manifold 224 is understood by one of ordinary skill in the art to include a first annular body); 
a second fuel manifold (220 Fig. 8) comprising a second plurality of fuel nozzles (108 Fig. 8; para. 55; Fig. 5 shows a plurality of nozzles M in standard fuel injectors 100A) positioned to supply fuel to the combustor (Fig. 5; para. 54), the second fuel manifold including a second annular body and the second set of fuel nozzles circumferentially spaced apart on the second annular body (annular combination casing 68 extends circumferentially around the annular outer and annular inner liners of combustor 26 which forms an annular combustion zone and the combustor includes a plurality of fuel injectors 100 in Fig. 2 per paras. 43-45, and per para. 54 combustor 26 includes an annular array of fuel injectors 100 where Fig. 5 shows fuel nozzles M in standard fuel injectors 100A circumferentially spaced; therefore, in order to supply the annular array of fuel nozzles with fuel, the second fuel manifold 220 is understood by one of ordinary skill in the art to include a second annular body), a fuel nozzle (108 in Fig. 8) of the second plurality of fuel nozzles including a valve therein (valve 214 is included in fuel nozzle 108 in Fig. 8 for controlling the amount of fuel supplied through the main fuel circuit 208 to the main fuel nozzle 108 per para. 58); and 
a cross-flow fuel conduit (430A annotated Fig. 8-A) fluidly connecting a fuel nozzle (104 in 100A of annotated Fig. 8-A) of the first plurality of fuel nozzles and the fuel nozzle (108 in 100A of annotated Fig. 8-A where per the last sentence of para. 68 430A may provide a fluid connection between pilot circuit 204 and main circuit 208 as shown in annotated Fig. 8-A) of the second plurality of fuel nozzles at a location (labeled in annotated Fig. 8-A) downstream of the valve (location is downstream of valve 214) of the fuel nozzle of the second plurality of fuel nozzles, the cross-flow fuel conduit configured to deliver a trickle flow of fuel (each standard fuel injector 100A may include a cross-flow fuel conduit 430A for by-passing a portion of the fuel, i.e. a trickle flow of fuel, supplied from the standard fuel manifold 224 to another nozzle of the injector 100A such as 108 per para. 68) from the first fuel manifold to the fuel nozzle of the second plurality of fuel nozzles at least when the gas turbine engine operates in a standby mode (this recitation is intended use but Patel’s invention is capable of this intended use since Patel discloses engine operation during standby modes where fuel flow to main nozzles may be reduced or cut-off, i.e. blocked during start-up and low power operation which are low power modes and therefore standby modes per the instant application specification para. 61, and valve 214 is capable of blocking fuel flow to nozzle 108 while cross-flow fuel conduit 430A is capable of delivering a trickle flow of fuel during any mode of engine operation including a standby mode), and 
a fuel source (a fuel source would inherently be part of a fuel supply system for or of an aircraft engine along with at least one fuel conduit fluidly connecting the fuel source with the fuel system).

    PNG
    media_image2.png
    692
    895
    media_image2.png
    Greyscale

Patel is silent regarding the valve 214 is a check valve and Patel is silent regarding a fuel control valve upstream of the first and second fuel manifolds, the fuel control valve connected to the fuel source and operable to supply the trickle flow of fuel through the cross-flow fuel conduit while blocking fuel supply to the second fuel manifold.
Shoemaker teaches a valve assembly used in a fuel system for a combustion engine such as a gas turbine engine (Col 1 lines 5-10). Shoemaker teaches an improved valve construction in which the functions of a check valve and a metering valve are combined into a single multiport valve assembly (Col 1 lines 29-32).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the valve in the invention of Patel to be of a
combined construction of both a check valve and a metering valve able to perform both the functions of a check valve for allowing fuel flow from the fuel tank or source to the fuel nozzle and preventing or blocking fuel flow in the opposite direction from the fuel nozzle while also being able to meter and vary the fuel flow to the fuel nozzle depending on engine operating mode as taught by Shoemaker (Col 1 lines 9-22) to provide a more compact valve assembly requiring fewer parts and is lighter in weight than having a separate metering valve and check valve (Col 1 lines 32-37).
Patel in view of Shoemaker is silent regarding a fuel control valve upstream of the first and second fuel manifolds, the fuel control valve connected to the fuel source and operable to supply the trickle flow of fuel through the cross-flow fuel conduit while blocking fuel supply to the second fuel manifold.
Kim teaches a combustion apparatus for a gas turbine engine (para. 39). Kim
teaches a fuel control valve (three-way valve 680 in Fig. 2; para. 88-89) which fluidly
connects a supply of fuel (upstream of valve 102 in Fig. 2 per para. 98) to a first fuel
manifold (520 in Fig. 2; para. 86, where 680 is fluidly connected with 520 via first fuel supply pipe 640) and a second fuel manifold (540 in Fig. 2; para. 87, where 680 is fluidly connected with 540 via second fuel supply pipe 660). Valve 680 supplies fuel to both the first and second fuel manifolds and valve 680 can supply fuel to any one of the first and second supply pipes leading to the first and second fuel manifolds, or may be supplied to be divided by a predetermined distribution ratio per para. 89. Therefore, valve 680 is operable of supplying fuel to the first fuel manifold while not supplying, i.e. blocking, fuel supply to the second fuel manifold.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the invention of Patel in view of Shoemaker a fuel control valve upstream of the first and second fuel manifolds, the fuel control valve connected to the fuel source and operable to supply the trickle flow of fuel through the cross-flow fuel conduit while blocking fuel supply to the second fuel manifold as taught by Kim where the fuel control valve is capable of supplying fuel to the first fuel manifold, which supplies the cross-flow fuel conduit with the trickle flow of fuel, while blocking fuel supply to the second fuel manifold so that the flow rate of the fuel distributed to each fuel channel of the fuel nozzle may be controlled to thereby control the pressure ratio of the fuel mixed with the air, and a spray pressure of the fuel may be lowered to thereby minimize the fluctuation in the mixing ratio of fuel and air, and an unstable heat release may be reduced to thereby ultimately avoid instability in the combustion (Kim paras. 99-100).

Regarding claim 9, Patel in view of Shoemaker and Kim teaches all that is claimed in claim 8 discussed above, and Patel further discloses the cross-flow fuel conduit is a plurality of cross-flow fuel conduits (para. 68), and each fuel nozzle of the first plurality of fuel nozzles is fluidly connected to one respective fuel nozzle of the second plurality of fuel nozzles via a respective cross-flow fuel conduit of the plurality of cross-flow fuel conduits (per para. 68 each standard fuel injector 100A includes 430A which fluidly connects fuel nozzle 104 to another nozzle of the injector 100A which per the last sentence of para. 68 may be of the fuel circuit 208 which is in fuel nozzle 108 of the second plurality of fuel nozzles) at least when the gas turbine engine operates in a standby mode (this recitation is intended use as discussed above in claim 8 but each fuel nozzle 104 of the first plurality of fuel nozzles is capable of being fluidly connected to one respective fuel nozzle 108 of the second plurality of fuel nozzle via a respective cross-flow fuel conduit 430A as shown in annotated Fig. 8-A of the plurality of cross-flow fuel conduits in any mode of engine operation including a standby mode).

Regarding claim 11, Patel in view of Shoemaker and Kim teaches all that is claimed in claim 9 discussed above, and Patel further discloses at least one flow modulating device (by-pass valve 432A in Fig. 8) operatively connected to at least one of the plurality of cross-flow fuel conduits to modulate flow through the at least one of the plurality of cross-flow fuel conduits (para. 69).

Regarding claim 21, Patel in view of Shoemaker and Kim teaches all that is claimed in claim 1 discussed above, and Patel further discloses the trickle flow is defined as a flow that is a fraction of a design flow rate (a portion of fuel is a flow that is a fraction of a design flow rate) from the first fuel manifold to the second fuel manifold (the portion of fuel is delivered from 224 to 222 where 106 is fluidly connected to 222), the trickle flow selected to provide no motive power to the aircraft engine when the trickle flow is combusted in the combustor (a portion of the fuel that would otherwise be supplied to a primary pilot nozzle (104 in Fig. 8) is diverted to another nozzle of the fuel injector (106 in Fig. 8) so as to reduce the required pressure (and thus, the pump size) needed for fuel enrichment during a high-power fuel cut (HPFC) relight event, and typically pilot nozzles (versus main nozzles) are used during start-up per paras. 4-6; both during relight and start-up, the combustion of fuel from the pilot nozzles provides substantially no motive power to the aircraft engine).

Regarding claim 25, Patel in view of Shoemaker and Kim teaches all that is claimed in claim 1 discussed above, and Patel further discloses wherein each fuel nozzle of the first set of fuel nozzles (104 Fig. 4) is separate (104 is separate from 106 in Fig. 4) from each fuel nozzle of the second set of fuel nozzles (106 in Fig. 4).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Shoemaker and Kim as evidenced by Scully et al. 20080271456.

Regarding claim 5, Patel in view of Shoemaker and Kim teaches all that is claimed in claim 1 discussed above, and Patel further discloses the cross-flow fuel conduit is defined in part by a flow restrictor (by-pass valve 432A in Fig. 8 which may be a pressure regulating valve that is configured to proportionally control the pressure of the fuel supplied through the by-pass fuel circuit per Patel para. 61, and as evidenced by Scully a pressure raising valve may be thought of as a dynamic flow restrictor which varies the extent at which they restrict the flow of fuel to maintain a pressure per para. 72 of Scully) operable to modulate flow through the cross-flow fuel conduit (by-pass valve 432A controls the flow of fuel through 430A per Patel para. 69).

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Shoemaker and Kim as applied to claim 1 above, and further in view of Hovnanian 5211005.
Regarding claim 22, Patel in view of Shoemaker and Kim teaches all that is claimed in claim 1 discussed above, but is silent regarding the first annular body is spaced radially apart from the second annular body.
Hovnanian teaches a fuel injection system for a gas turbine engine which includes first and second manifolds of toroidal configuration. (Col 1 lines 63-66). Hovnanian teaches a first fuel manifold (60A Fig. 2) including a first annular body (60A forms an annular body of toroidal configuration as shown in Fig. 2) and a second fuel manifold (62A Fig. 2) including a second annular body (62A forms an annular body of toroidal configuration as shown in Fig. 2) wherein the first annular body is spaced radially apart from the second annular body (60A is spaced radially apart from 62A as seen in annotated Fig. 2).

    PNG
    media_image3.png
    635
    819
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the invention of Patel in view of Shoemaker and Kim include the first annular body is spaced radially apart from the second annular body as taught by Hovnanian because by providing a pair of separate manifolds, and flexible tubing interconnecting the fittings of adjacent pairs of fitting for the injectors, outlet nozzles for the fuel injectors can achieve a more dense configuration, their assembly and maintenance can be substantially simplified, and vibratory stresses are minimized (Hovnanian Col 2 lines 7-13) resulting in substantially increased resistance to life cycle fatigue (Hovnanian Col 5 lines 56-61).

Regarding claim 23, Patel in view of Shoemaker and Kim teaches all that is claimed in claim 1 discussed above, but is silent regarding the first annular body has a diameter different from a diameter of the second annular body.
Hovnanian teaches a fuel injection system for a gas turbine engine which includes first and second manifolds of toroidal configuration. (Col 1 lines 63-66). Hovnanian teaches a first fuel manifold (60A Fig. 2) including a first annular body (60A forms an annular body of toroidal configuration as shown in Fig. 2) and a second fuel manifold (62A Fig. 2) including a second annular body (62A forms an annular body of toroidal configuration as shown in Fig. 2) wherein the first annular body has a diameter different from the second annular body (60A has a different diameter from 62A since 60A is radially spaced from 62A as seen in annotated Fig. 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the invention of Patel in view of Shoemaker and Kim include the first annular body has a diameter different from a diameter of the second annular body as taught by Hovnanian because by providing a pair of separate manifolds, and flexible tubing interconnecting the fittings of adjacent pairs of fitting for the injectors, outlet nozzles for the fuel injectors can achieve a more dense configuration, their assembly and maintenance can be substantially simplified, and vibratory stresses are minimized (Hovnanian Col 2 lines 7-13) resulting in substantially increased resistance to life cycle fatigue (Hovnanian Col 5 lines 56-61).

Response to Arguments
Applicant's arguments filed 6/27/2022 regarding 112(a) rejections have been fully considered but they are not persuasive. Regarding the 112(a) rejection of claim 21, Applicant argues that para. 0120 provides adequate support for the recitation in claim 21 “a design flow rate from the first fuel manifold to the second fuel manifold”, but a design flow rate through a given element as described in para. 0120 is not the same as a design flow rate from one element to another.
Regarding claim 22, Applicant argues that Fig. 13 and the specification support for the recitation “the first annular body is spaced radially apart from the second annular body,” but the specification does not describe radially spacing of the fuel manifolds in relation to each other, and Fig. 13 is a schematic with many elements not drawn to scale such as the fuel control valve 304, tank 212, and valve 206” as well as fuel manifolds 202 and 206, such that relational spacing cannot be determined from the drawing.
Regarding claim 23, Applicant argues that Fig. 13 and the specification provide support for the recitation “the first annular body has a diameter different from a diameter of the second annular body,” but the specification does not describe the diameters of the fuel manifolds in relation to each other, and Fig. 13 is a schematic with many elements not drawn to scale such as the fuel control valve 304, tank 212, and valve 206” as well as fuel manifolds 202 and 206, such that the difference in diameter of the fuel manifolds cannot be determined from the drawing.
Applicant’s arguments regarding the 102 and 103 rejections have been fully considered but are moot since new grounds of rejection have been used to reject the amended independent claims involving a new combination of prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        




/A.J.H./Examiner, Art Unit 3741